--------------------------------------------------------------------------------

Exhibit 10.45


DATED THE 1st DAY OF OCTOBER 2009
__________________________


BIOPROCESSING TECHNOLOGY INSTITUTE,
BIOMEDICAL SCIENCES INSTITUTES


and


ES CELL INTERNATIONAL PTE LTD
 

--------------------------------------------------------------------------------


SUBLEASE AGREEMENT


for


20 BIOPOLIS #05-05/06 CENTROS, SINGAPORE 138668
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

SUBLEASE AGREEMENT


THIS AGREEMENT is made the 1st day of October 2009


BETWEEN:-


1
BIOPROCESSING TECHNOLOGY INSTITUTE, BIOMEDICAL SCIENCES INSTITUTES (Co. Reg. No.
199702109N), a company incorporated in Singapore and having its registered
office at 20 Biopolis Way #02-01 Centros, Singapore 138668 (hereinafter referred
to as "the Landlord") and



2.
ES CELL INTERNATIONAL PTE LTD (Co. Reg. No. 200005647N), a company incorporated
in Singapore and having its registered office at 60 Biopolis Street, #01-03
Genome, Singapore 138672 (hereinafter referred to as "the Tenant").



RECITALS


A.
Jurong Town Corporation ("JTC") has granted to the Landlord a tenancy of certain
premises at Centros Building in Biopolis ("the JTC Lease").



B.
The Landlord has agreed, at the Tenant's request, to grant the Tenant a
sub-tenancy of part of the Premises (being the Subleased Area (as defined
herein)), upon the terms and conditions of this Agreement.



IT IS HEREBY AGREED as follows:


1.
DEFINITIONS AND INTERPRETATIONS



In this Agreement, the following expressions shall have the following meanings:


Agreement
this Sub-lease Agreement



Biopolis
the estate developed by JTC on Government lot nos. 3087Tpt & 98702Mpt Mukim No.
3 including but not limited to the Carpark, compounds, grounds, gardens, bin
centres, structures, other buildings and drains, cables and pipes above or below
ground in the estate



Building
the Centros Building in Biopolis including but not limited to the common parts
and other premises in the Building



Carpark
all parking lots, driveways, roads, ramps and loading bays, whether within or
outside any building, in Biopolis



Commencement Date
1st November 2009



Furniture and Fittings
the furniture and fittings set out in Appendix 2



JTC's installations
the fixtures, fittings, structures, machinery, equipment for the chilled water,
mechanical ventilation and deionised water systems, belonging to or otherwise
installed on behalf of JTC



Landlord's Assets/Fittings
the equipment, facilities, furniture, fittings and other assets belonging to or
otherwise installed by or on behalf of the Landlord including without limitation
the Furniture and Fittings



Premises
the premises leased to the Landlord by JTC under the JTC Lease


 
1

--------------------------------------------------------------------------------

 

Rent
S$8,300.00 [Eight Thousand Three Hundred Dollars Only] excluding GST, per month
comprising:-

 
 
(a)
rental;



 
(b)
service charge;



 
(c)
the fee for the provision of Support Services and rental of Furniture and
Fittings; and



 
(d)
supply of water and electricity to the Subleased Area.



Subleased Area
the area(s) within the Premises shown for the purpose of identification only
edged in red on the plan annexed



Support Services
the Support Services specified in Appendix 1



Term
subject to clause 5(1), the period of twelve (12) months from the Commencement
Date



2.
GRANT



(1)
Subject always to the terms of the JTC Lease and in consideration of the Rent
and the terms and conditions hereinafter reserved and contained, the Landlord
hereby agrees to:-



 
(a)
sub-let and the Tenant agrees to take the Subleased Area for the Term;



 
(b)
grant the Tenant the right to use for the Term:-



 
(i)
such common areas and facilities within the Premises as the Landlord may from
time to time allow;



 
(ii)
such access ways which are necessary for obtaining access and egress to and from
the Subleased Area: and



 
(iii)
the Furniture and Fittings listed in Appendix 2;



 
(c)
provide the Support Services on the terms and conditions specified therein;



the Tenant PAYING THEREFOR unto the Landlord the Rent in respect of the
Subleased Area in advance and without deduction on the 1st of every month (and
proportionately for any part of a month), the first of such payments of Rent to
be paid on or before the signing of this Agreement or the delivery of possession
of the Subleased Area to the Tenant, whichever shall be the earlier.


(2)
(a)
The Landlord shall be entitled to engage, hire, licence or sub-contract such
person(s) as it considers necessary or desirable to enable it to fulfil its
obligations under clauses 2(1)(b)(iii> and 2(1)(c) above.



 
(b)
Where any of the Support Services are provided by a sub-contractor, the Tenant
shall comply with and shall procure that each of its employees, servants and
agents will comply with any and all terms and conditions that may be imposed by
such sub­contractor provided that the Landlord shall give prior notice to the
Tenant before the imposition of such terms and conditions. Where any of the
terms and conditions are not acceptable to the Tenant, both parties agree to
discuss and negotiate in good faith a resolution to the same within fourteen
(14) days' notice by the Tenant failing which the Landlord shall have no further
obligation to provide the affected Support Services to the Tenant.


 
2

--------------------------------------------------------------------------------

 

 
(c)
The Tenant accepts and acknowledges that the Landlord makes no warranties,
express or implied, in respect of any matter whatsoever in respect of the
Support Services including the performance and/or provision of the same by any
sub-contractor of the Landlord (where applicable).



 
(d)
The express terms of this Agreement are in lieu of all warranties, conditions,
terms, undertakings and obligations implied by statute, common law, custom,
trade usage, course of dealing or otherwise, ail of which are hereby excluded to
the fullest extent permitted by law.



(3)
Exceptions and Reservations



BUT RESERVING unto JTC, the Landlord and all others to whom JTC or the Landlord
has granted or may grant:


 
(a)
The easements, rights, wayleaves and privileges over, along and through the
common passageways, landings and stairways within the Subleased Area (if any).



 
(b)
All other easements, ancillary rights and obligations as are or may be implied
by the Land Titles Act.



 
(c)
The free and uninterrupted passage and running of telecommunication facilities
from, through and to the Subleased Area.



 
(d)
The right of support and protection for the benefit of the other premises and
all other parts of the Building as is now enjoyed from the Subleased Area.



 
(e)
The right to develop, redevelop, erect, alter or in any way deal with or use or
let other parts of the Building or any other part of Biopolis in such manner as
JTC or the Landlord shall deem fit notwithstanding that the access of light or
air or any easement granted or appertaining to or enjoyed with the Subleased
Area may be obstructed or interfered with or that the Tenant might otherwise be
entitled to object.



3.
TENANT'S COVENANTS



The Tenant hereby covenants with the Landlord as follows:-


(1)
Rent



 
(a)
To pay the Rent on the days and in the manner aforesaid without any set-off
demand or deduction whatsoever.



 
(b)
In the event that the rent payable by the Landlord to JTC is increased in
accordance with the terms of the JTC Lease and/or JTC increases the amount of
service charge payable under the JTC Lease, the Landlord shall be entitled to
increase the Rent payable by the Tenant by giving to the Tenant written notice
thereof and the revised Rent shall be payable from the date specified in the
said notice.



(2)
Security Deposit



 
(a)
To pay a security deposit (the "Security Deposit") equivalent to one (1) month's
Rent as security against any breach of the covenants, terms and conditions in
this Agreement on or before the date of this Agreement.



 
(b)
The Security Deposit shall be maintained at the same sum throughout the Term and
shall be repayable to the Tenant without interest or returned to the Tenant for
cancellation within a reasonable time after the termination of the Term (by
expiry or otherwise), subject to appropriate deductions or payment to the
Landlord for damages or other sums due under the Agreement.


 
3

--------------------------------------------------------------------------------

 

 
(c)
If the Rent is increased or any deductions are made from the Security Deposit,
the Tenant shall immediately pay the amount of such increase or make good the
deductions so that the Security Deposit shall at all times be equal to one (1)
month's Rent.



(3)
Utilities



Unless otherwise agreed, charges for basic utilities (power and water) supplied
to the Subleased Area (but not including charges for any installation,
maintenance or repairs carried out in relation thereto) shall not be separately
charged but shall be computed and charged together with the Rent payable under
this Agreement.


(4)
Authorised use and approvals and clearances



 
(a)
To use the Subleased Area for the purpose of establishing BSL2 research
laboratories for the purposes of undertaking research and development activities
involving the culture, expansion and banking of IRB approved human embryonic
stem cells and their differentiated progeny, such purposes to be within the
confine of Business Park use (as defined by URA) only and for no other purpose
whatsoever ('Authorised Use').



 
(b)
To apply for all relevant approvals and clearances from relevant governmental or
statutory authorities as may be required for the Tenant's installation works in
and operations on the Subleased Area, and not to commence its operations on the
Subleased Area unless and until all such approvals and clearances have been
obtained.



(5)
Systems Installations



Not to carry out any electrical or water systems installations or connection
unless prior written approval has been granted by JTC, the Landlord and the
relevant governmental or statutory authorities.


(6)
Infrastructure



 
(a)
Without prejudice to the generality of this clause, the Tenant shall not use any
equipment, device, software or routine which interferes or may interfere with
the operations of the Landlord's infrastructure or undermine the security or
integrity of the Landlord's infrastructure (including the Landlord's computer
systems or networks).



 
(b)
The Tenant shall not take any action which imposes an unreasonable or
disproportionate load on the Landlord's infrastructure (including the Landlord's
computer system or networks).



 
(c)
The Tenant shall take all necessary steps and precautions to ensure that its own
computer systems do not cause computer viruses, system, server or connection
failures, errors, omissions, interruptions or delays to the Landlord's IT
Infrastructure.



(7)
Uniform external appearance



Not to alter in any way the external appearance of the Subleased Area including
but not limited to the colour and type of all external parts such as doors,
windows, grilles and walls.


(8)
Modifications



Not to do, permit or suffer to be done any of the following without JTC's and
the Landlord's prior written consent:

 
4

--------------------------------------------------------------------------------

 

 
(a)
installation of air-conditioning system, ventilation system, air exhaust system,
fume hoods, electrical system, telecommunication equipment, plant, machinery,
fixtures, fittings or other installations ("Tenant's installations") in the
Subleased Area; and



 
(b)
alter, remove, disconnect, add or in any way hinder, interfere or tamper with
fixtures, fittings and installations including the Tenant's Installations in the
Subleased Area, including but not limited to any existing fire alarm and
extinguishing system, ventilation system, air-conditioning system, chilled water
supply system, walls or floor finishes (including any tilings), pipes, wirings,
equipment, power and light points and outlets.



(9)           Power Surge and Vibration


 
(a)
Not to install or use any electrical, mechanical or telecommunication equipment,
plant, machinery, fixtures, fittings, appliance or installations ("Equipment")
that causes heavy power surge, high frequency voltage and current, noise,
vibration or any electrical or mechanical interference or disturbance whatsoever
which;



 
(i)
may prevent or prevents in any way the service or use of any communication
system of JTC, the Landlord, other lessees, tenants or occupiers; or



 
(ii)
interrupts or interferes with in whatever manner the operation of equipment,
plant, machinery, fixtures, fittings, appliances or installations of JTC, the
Landlord, its agents or contractors, other lessees, tenants or occupiers all
within Biopolis,



 
("Interference").



 
(b)
To allow the Landlord or any authorised person to inspect at all reasonable
times, the Equipment in the Subleased Area to determine the source of the
Interference.



 
(c)
To take suitable measures to eliminate or reduce the Interference to JTC's and
the Landlord's satisfaction, if it is found by JTC or the Landlord or such
authorised person that the Equipment is causing or contributing to the
Interference.



(10)
Safety of Building



 
(a)
Not to do, permit or suffer to be done anything which affects the structure or
safety of the Building.



 
(b)
Not to do, permit or suffer to be done nor omit to do anything which may delay
or prevent the issuance of the Certificate of Statutory Completion in respect of
the Building.



(11)
Thermal Insulation



Subject to clauses 3(8), 3(9) and 3(10) and JTC's and the Landlord's prior
written consent, to provide thermal insulation to the floor, ceiling and the
walls of the Premises and heat extract systems if the Tenant's activities
results or may result in;


 
(a)
moisture condensation on the floors, ceilings or walls of adjoining premises or
common parts of the Building; or



 
(b)
the generation of excessive heat or heat which causes or may cause undue
discomfort to JTC, the Landlord and their lessees or tenants or the occupiers of
any adjoining or neighbouring premises.


 
5

--------------------------------------------------------------------------------

 

(12)
Loading



 
(a)
Not to place or cause or permit or suffer to be placed any article, machinery or
load in excess of:-



 
(i)
7.5 kiloNewtons per square metre on the floor slab of all levels including
basement (except the ground level and carparking areas) of the Building; and



 
(ii)
12.5 kiloNewtons per square metre on the ground level of the Building.



 
(b)
Not to place or allow to be placed in the lifts of the Building any article,
machinery or load in excess of the maximum loading capacity of the lifts.



 
(c)
Not to place metal safes or heavy articles or equipment on the floor of the
Subleased Area except in such positions and within such limits as may be advised
by the Landlord, JTC or their architects.



PROVIDED THAT any such permitted load shall be evenly distributed.


(13)
Keep in good repair and condition



 
(a)
To keep the Subleased Area clean, tidy and in good repair and condition and to
leave the same in a clean and tidy condition and free of the Tenant's furniture
equipment goods and chattels upon the expiry or termination of the Term.



 
(b)
To maintain and keep in good repair and condition JTC's Installations and the
Landlord's Assets/Fittings and shall allow access to such contractor/s as may be
engaged by the Landlord and/or JTC from time to time on prior notice and at
reasonable times during the day or night to carry out regular cleaning and
maintenance in respect of the Landlord's Assets/Fittings and/or JTC's
Installation.



 
(c)
To maintain and keep in good and tenantable repair and condition (fair wear and
tear and damage by fire, storm, tempest, explosion, riot or other cause beyond
the Tenant's control excepted, save where any insurance monies are irrecoverable
by JTC and/or the Landlord by reason of any act, neglect or default of the
Tenant):-



 
(i)
the interior of the Subleased Area, the flooring and internal plaster or other
surface material of walls, soffit and ceilings, the doors, windows, glass
shutters, locks fastenings, wiring fittings for light and other fixtures and
fittings which are the property of JTC and/or the Landlord in and upon the
Subleased Area; and



 
(ii)
the pipes, wires, conduits, fittings, equipment and apparatus, sumps, grease
interceptors and sanitary installations whether in the floor, ceiling, walls, or
any part of the Subleased Area which are physically accessible by the Tenant;



and to make good all damage occasioned to any of the aforementioned items or to
the Subleased Area or to any other part of the Building through improper use or
by the negligence of the Tenant or of any person for the time being in or using
the Subleased Area.


 
(d)
To make good to the reasonable satisfaction of JTC and the Landlord any damage
or breakage caused to the Subleased Area or to the Premises or to the Landlord's
Assets/Fittings or JTC's Installations or other fixtures and fittings therein by
bringing in or removal of the Tenant's goods or effects or resulting from any
act or default of the Tenant or its employees or invitees.


 
6

--------------------------------------------------------------------------------

 

 
(e)
If the Tenant shall fail to do any of its obligations herein contained, the
Landlord shall be entitled (but shall not be under any obligation so to do) to
engage a contractor to perform the same and the cost thereof shall be a debt due
by the Tenant to the Landlord.



(14)
Responsibility for Damage



If the cause of any damage to Biopolis can be traced directly or indirectly back
to the Tenant's activities, the Tenant shall at the Landlord's option either:


 
(a)
reinstate Biopolis to the reasonable satisfaction of the JTC and Landlord and
within such time as the Landlord may stipulate and to bear its own costs,
expenses and other charges (including without limitation reinstatement costs)
for the reinstatement; or



 
(b)
pay for all proceedings, costs, expenses, claims, losses, damages, penalties and
liabilities (including without limitation reinstatement costs) arising out of
the above.



(15)
No hazardous objects, nuisance, annoyance



 
(a)
Not to place, permit or suffer to be placed any object, article or thing by any
window or balcony or any part of the Subleased Area in a manner which in JTC's
or the Landlord's opinion may cause or is likely to cause any damage or injury
to any property or person.



 
(b)
Not to use or permit to be used the Subleased Area or common areas of the
Premises for any unlawful purpose or for any purposes other than those for which
they were constructed, and not to do or permit to be done any act or thing which
may become a nuisance or annoyance or interfere with or cause damage or
inconvenience to the business, quiet occupation or comfort of JTC, the Landlord
or any other tenant or occupant of the Premises or the Building and in
particular not to use the Subleased Area or permit the same to be used for
cooking or preparation of food nor to permit or suffer anyone to sleep or reside
therein but to use the Subleased Area only as BSL2 laboratories and for the
purposes specified in clause 3(4).



(16)
Avoidance of Insurance Policy and Additional Premium



Not to do or permit to be done anything whereby the policy or policies of
insurance against damage by fire on the Subleased Area as set out in the copy
thereof provided to the Tenant or otherwise made known to the Tenant by the
Landlord may become void or voidable or whereby the premium may be increased and
to repay to JTC or the Landlord any sums paid by JTC or the Landlord (as the
case may be) by way of increased premium and any expenses incurred by JTC or the
Landlord or rendered necessary in or about any renewal of such policy or
policies by reason of a breach or non-observance of this undertaking without
prejudice to any other rights and remedies available to JTC or the Landlord.


(17)
No breach of JTC Lease



Not to do or permit or suffer any person exercising or purporting to exercise
the rights accorded by this Agreement to do any act or thing on or in relation
to the Subleased Area and/or the Premises which would or might cause:-

 
7

--------------------------------------------------------------------------------

 

 
(a)
the Landlord to be in breach of the covenants on the lessee's part and
conditions contained in the JTC Lease as set out in the copy thereof provided to
the Tenant or otherwise made known to the Tenant by the Landlord; or



 
(b)
the Landlord or JTC to be in breach of the covenants on the lessee's part
contained in the Head Lease made between the President of the Republic of
Singapore and JTC; or



 
(c)
the Landlord or JTC to be in breach of any of the covenants, terms and
conditions imposed on it by any sub-contractor;



but shall do or permit to be done any act or thing to comply with or to prevent
a breach of any of such terms, covenants, conditions or stipulations with no
liability on the part of JTC or the Landlord for any inconvenience, loss,
damage, costs, expenses or compensation whatsoever in the event that JTC, the
Landlord, their employees, servants or authorised agents with or without
workmen, tools and equipment should enter upon the Premises or the Subleased
Area to do any act or thing which JTC or the Landlord is entitled to do by
virtue of the JTC Lease, this Agreement or of any laws, bye-laws, rules or
regulations.


(18)
No explosive, dangerous, toxic matter



Not to use, load, unload, keep, store, generate or transport around or suffer or
permit to be used, loaded, unloaded, kept, stored generated or transported
around in the Subleased Area or the Premises or the Building, any liquid, goods,
material or thing of an offensive, explosive, dangerous, biohazardous,
radioactive, corrosive, toxic or combustible nature or otherwise a chemical
hazard, without the prior written consent of the Landlord and the relevant
authorities unless same is required in connection with the Authorised Use
subject always to the requirements of the Authorities and compliance with the
Law provided that the Tenant shall on demand provide to the Landlord a list of
all such liquids, goods, material or things as aforementioned which the Tenant
wishes to deal as aforesaid on the Subleased Area and/or the Premises and/or the
Building and that the granting of the Landlord's consent may be subject to such
covenants and stipulations as the Landlord may deem necessary.


(19)
Compliance with statutes, directives etc



 
(a)
To comply with all statutes, bye-laws, requirements, regulations and directives
of any government or other competent authority in relation to the observance and
the performance of the Tenant's obligations, the storage and use of chemicals
and biological materials and the Tenant's activities on the Subleased Area and
with all directions and regulations which may be issued from time to time by
JTC, the Landlord or by any person authorised to do so on their behalf in
relation thereto and for the management, safety, and cleanliness of the
Subleased Area or Premises or for the preservation of good order therein or for
the convenience of JTC, the Landlord or other occupants of the buildings on the
Premises, adjacent buildings or other buildings in the vicinity.



 
(b)
In all respects to comply forthwith at the Tenant's expense with the provision
of any act, ordinance, bye-laws and regulations and any other obligations
imposed by law upon either JTC, the Landlord or the Tenant relating to Biopolis
or in regard to the Subleased Area or the use or occupation thereof.



 
(c)
To observe and comply with and ensure observance and compliance with all rules,
notices, regulations and stipulations which may, from time to time be made by
JTC and /or the Landlord in respect of Biopolis and the Subleased Area
respectively.


 
8

--------------------------------------------------------------------------------

 

 
(d)
To comply with all restrictive covenants relating to Subleased Area or the
Premises in the tenancy or at law as if they are also restrictive covenants
relating to the Building or Biopolis, where the context so admits.



 
(e)
Within 5 days after receipt of any notice, order or direction or other thing
from any competent authority likely to affect the Subleased Area to deliver to
the Landlord a copy of such notice, order or direction or other thing.



 
(f)
To comply with manufacturer's instructions on use as may be informed by the
Landlord from time to time in relation to the Support Services (including the
use of the Equipment, Furniture and Fittings).



 
(g)
To indemnify JTC and the Landlord from and against all actions, proceedings,
costs, expenses, claims and demands which may be brought, made or incurred
against or by JTC and/or the Landlord in consequence of non-compliance of any of
the obligations contained in this sub-Clause (19).



(20)
Fire, electrical and mechanical installations



 
(a)
To adopt and implement all precautions and comply with all recommendations and
instructions of JTC and/or the Landlord as to fire, electrical and mechanical
installations, biological materials, chemicals and waste and to observe such
rules and regulations governing the Tenant's use of the Subleased Area and/or
the Premises as JTC and/or the Landlord may make or amend from time to time. It
shall be the Tenant's responsibility to keep itself abreast of and updated on
JTC's prevailing rules and regulations and JTC's Subletting Terms and Conditions
(defined in clause 3(21)(b)).



 
(b)
To adopt and implement every reasonable precaution against fire and to comply
with all recommendations of JTC and/or the Landlord as to the fire precautions
relating to the Subleased Area.



(21)
Compliance with JTC's terms and conditions



To comply with:-


 
(a)
the terms and conditions on the lessee's part in the JTC Lease as may be
applicable to the Subleased Area (as shall be notified by JTC or the Landlord to
the Tenant from time to time); and



 
(b)
JTC's Subletting Terms and Conditions as shall be applicable from time to time
and set out in JTC's website or as may otherwise be notified by JTC; and



 
(c)
the following terms and conditions:-



 
(i)
The Tenant shall not carry out any research or development activities which in
the reasonable opinion of JTC, the Landlord or in the opinion of any relevant
governmental or statutory authority is objectionable, disreputable or hazardous
to health.



 
(ii)
The Tenant shall at his own cost and expense and subject to the prior approval
in writing of JTC, the Landlord and the relevant governmental and statutory
authorities provide suitable and proper foundation for all machinery, equipment
and installations in connection with the approved usage at the Subleased Area.
Neither JTC nor the Landlord shall be liable for any loss, damage or
inconvenience that the Tenant may suffer in connection with any defects caused
to the ground/production floor slabs or apron slabs by overloading and any
subsidence or cracking of the ground/production floor slabs, aprons, drains and
driveways of the Subleased Area or from other defects inherent or otherwise in
the Subleased Area.


 
9

--------------------------------------------------------------------------------

 

 
(iii)
The Tenant shall indemnify and keep indemnified JTC, the Landlord, their
employees, agents and servants against all proceedings, costs, expenses, claims,
penalties and liabilities which arise out of or in relation to or by reason of
the Landlord's consent to the sublease or in relation to or by reason of any
failure or breach on the part of the Tenant to comply with this sub-clause (21).



(22)
Security of Tenant's documents



To be solely responsible for and to take all steps as may be appropriate to
ensure the safety and security of all documents, chattels and other items
brought by the Tenant to the Subleased Area including without limitation to keep
such documents, chattels and other items under lock and key and accessible only
to its authorized personnel and to take out all necessary insurances to provide
against such risks as the Tenant may deem fit.


(23)
Security Cards



To reimburse the Landlord the cost of security cards for access to the Subleased
Area and to be issued for the Tenant's use at such amount as the Landlord shall
notify in writing, forthwith on demand.


(24)
Goods and Services Tax or Other Taxes



To pay the Goods and Services Tax or any other taxes or impositions by whatever
name called (hereinafter collectively referred to as "the said taxes") levied or
imposed on the Rent and such other monies as are required to be paid under this
Agreement, from the commencement of the Term or from the date that the said
taxes become payable by law, whichever is later. The Landlord shall not be
liable to reimburse the Tenant for any amount of taxes or impositions paid by
the Tenant under this Agreement.


(25)
Varnishing and Painting of Interior



To keep properly varnished and painted such parts of the Subleased Area as shall
be varnished and painted at the commencement of the Term.


(26)
No Alterations or Additions



Not to make or permit to be made any alterations in or additions to the
Subleased Area or any part thereof or to the Landlord's or JTC's fixtures,
fittings and decorations therein and in particular not to add to or in any way
interfere with the electrical wires, cables, switches, junctions or points or
the pipes, taps or other apparatus installed in connection with the supply or
use of electricity, water or telephone services in the Subleased Area or in the
Premises without having first obtained the written consent of the Landlord
therefor and on the Landlord giving such written consent (such consent not to be
unreasonably withheld or delayed), to carry out at the Tenant's own expense such
alterations or additions with such materials as shall be prescribed by the
Landlord and using such contractor/s as shall have been approved by the Landlord
and the Tenant shall at the Tenant's own expense obtain all necessary planning
and any other consents pursuant to the provisions of any statute, rule, order,
regulation or by-law applicable thereto and shall comply with the conditions
thereof and upon the determination of the Term and unless otherwise required by
the Landlord the Tenant shall restore the Subleased Area to their original state
and condition (fair wear and tear excepted) at the expense of the Tenant.

 
10

--------------------------------------------------------------------------------

 

(27)
Access to Subleased Area for inspection, laying wires, cables, repair



 
(a)
To permit the Landlord and/or JTC, their servants, agents and workmen with or
without tools and equipment during the Term to enter upon the Subleased Area on
prior notice and at reasonable times during the day or night to:-



 
(i)
view or examine the state and condition of the Subleased Area or the Premises
including but not limited to all windows, doors, pipes, ducts, drains, shafts,
cables and wires;



 
(ii)
lay and fix in and lead through such wires, cables and pipes as the Landlord or
JTC (as the case may be) may from time to time require to be laid, fixed in or
led through the Subleased Area for the general purposes of the Subleased Area or
the Premises or the Building;



 
(iii)
repair, remove or replace the same or to attend to air-conditioning equipment;



 
(iv)
with all necessary materials to carry out any repairs or other works to or in
connection with the Building or the Subleased Area which it or they may think
fit, (including but not limited to installation, construction, testing,
inspection, maintenance, protection, laying, removal or replacement of windows,
doors, pipes, ducts, drains, shafts, cables, wires and other apparatus,
installation or equipment) or do such things as may be required for any repairs,
alterations or improvements to the Subleased Area or the Premises or the
Building or any part thereof which cannot be conveniently accessed otherwise
than from or through the Subleased Area;



 
(v)
verify, by photographs or other means, that the Tenant's obligations under the
Agreement are observed and performed;



 
(vi)
carry out refurbishment and upgrading works in Biopolis;



 
(viii)
take inventories of equipment, plant, machinery, fixtures, fittings, appliances,
installations, goods, materials and articles belonging to the Landlord and JTC.



AND if so required by the Landlord or JTC, to remove relocate or modify,
temporarily or permanently, any equipment, plant, device, machinery,
installation, fixtures, fittings, appliances, partitions, goods, materials and
articles ("the installation") to facilitate the above or otherwise to improve
the appearance or aesthetics of the Building.


 
b)
If the Landlord's or JTC's works under this clause 3(27) are to:



 
(i)
remedy or rectify the Tenant's breach of its obligations under this Tenancy, the
Tenant shall bear the costs incurred for the removal of the installation; or



 
(ii)
facilitate the Landlord's or JTC's own works, the costs incurred for the removal
of the installation shall be borne by the Landlord PROVIDED THAT the Landlord's
prior written consent for the installation has been obtained under clause 3(8).


 
11

--------------------------------------------------------------------------------

 

PROVIDED FURTHER THAT in a situation which in the Landlord's opinion is an
emergency or exigency or where injury to life or damage to property is
concerned, the authorised persons shall have the full right and liberty to enter
the Premises immediately, with or without the Landlord's prior notice or
Tenant's consent (except that the Tenant shall make known to the authorised
persons the safety and security procedures so far as possible), to take such
action as the Landlord in its reasonable discretion deems fit.


 
(c)
The Landlord or JTC may serve upon the Tenant notice in writing specifying any
repairs reasonably considered by the Landlord necessary to be done or
replacements necessary to be made to comply with the Tenant's undertakings
herein contained and to require the Tenant to execute such repairs or make such
replacements, and if the Tenant shall not within seven (7) days after the
service of such notice proceed diligently with the execution of such repairs or
the making of such replacements, it shall be lawful for the Landlord or JTC to
enter upon the Subleased Area and execute such repairs or make such replacements
and the cost thereof shall be a debt due from the Tenant to the Landlord or JTC
(as the case may be) and be forthwith recoverable by action.



 
(d)
To cease activities to such extent and during such hours as the Landlord may
reasonably specify by written notice to the Tenant for any maintenance or repair
work to be executed by the Landlord and/or the authorised person.



(28)
No Storage of Goods and No Auctions



Not to use the Subleased Area for the storage of goods or merchandise nor to
hold or suffer to be held any auction on the Subleased Area.


(29)
Use of Lifts and No Obstruction



 
(a)
Not to use the Sifts for the carriage of goods or merchandise other than at such
times as may be permitted by arrangement with the Landlord.



 
(b)
Not to place, permit or suffer to be placed or erected any boxes, rubbish,
object, article, obstacle, structure or thing in, on, along or across or
obstruct or encumber;



 
(i)
the entrances, accesses, stairways, passageways, lobbies, toilets, pipes, drains
and other common parts of Biopolis; and



 
(ii)
rights of way, easements and wayleaves (including without limitation those
running to, within and from the Subleased Area) granted by the Landlord in
favour of other parties.



(30)
Windows Heating and Cooling Devices



Not to open windows except for purposes of cleaning or repair nor to obstruct
the ventilating ducts within the Subleased Area, and not to install in the
Subleased Area except as may be agreed by the Landlord heating and cooling
devices or other plant which by its nature may interfere with the normal
operation of the air-conditioning system.


(31)
No Signboards, Placards or Posters



Not to affix paint or otherwise exhibit on the exterior of the Subleased Area or
windows thereof or in any part of the Premises any nameplate, banner, signboard,
advertisement, poster or flagstaff or wireless or television mast or to use the
exterior wall of the Subleased Area for purposes of public announcement, except
that the Tenant may in connection with his business display and maintain a
signboard bearing the name and logo of the Tenant in such place or places only
and not elsewhere and in such form and manner only as shall be approved by the
Landlord and JTC.

 
12

--------------------------------------------------------------------------------

 
 
(32)
No Assignment or Subletting



Not to assign sublet licence or otherwise part with or share the actual or legal
possession or use of the Subleased Area or any part thereof for any term
whatsoever unless with prior consent in writing of the Landlord, such consent
not to be unreasonably withheld or delayed.


(33)
Disposal of Waste



 
(a)
Not to discharge, dump, leave or burn, nor cause or permit the discharging,
dumping, leaving or burning of any waste and refuse ("such wastes") including
but not limited to pollutants or contaminants, biohazardous, chemical hazard,
radioactive or otherwise, into surface or other drains, watercourses, the
Building, Biopolis or its surrounding but to make good and sufficient provision
for and to ensure the expeditious, safe, proper and efficient disposal of such
wastes to the requirements and satisfaction of JTC and the Landlord.



 
(b)
Without prejudice to the generality of sub-clause (a), to dispose of such wastes
in compliance with the requirements of the relevant authorities and the
reasonable requirements of JTC and the Landlord which requirements may include
but not limited to the Tenant:



 
(i)
providing designated holding areas, pending disposal, within the Subleased Area
or otherwise for such wastes and stipulating the frequency and timing for
disposal of such wastes by the Tenant's contractors; and



 
(ii)
submitting written information and details of any waste liquid discharge for the
consideration and clearance by the relevant authorities before such discharge.



(34)
District Cooling System



 
(a)
The Tenant shall:



 
(i)
obtain all primary chilled water requirements for the Subleased Area from the
District Cooling System ("DCS") provided by JTC's contractors;



 
(ii)
if requested by JTC or the Landlord to designate an adequate area in the
Subleased Area to place such part of the DCS; and



 
(iii)
not damage, break, replace, alter, remove, move, disconnect, tamper or interfere
in any way whatsoever with the DCS or any part thereof.



 
(b)
Upon JTC's or the Landlord's prior written notice, the Tenant shall allow and
permit, at all reasonable times, the DCS contractors, its agents,
sub-contractors and all persons authorised by it or them (collectively "DCS
contractors") a right to enter and work upon the Subleased Area, free of charge,
for the purposes of constructing, connecting, installing, inspecting, testing,
protecting, laying, removing, replacing, maintaining and refurbishing any
chilled water pipes, pumps, valves, valve chambers, chillers, facilities,
plants, heat exchanger, pumps, meeting station, control system and other
fixtures and fittings in relation to or associated with the DCS, where
applicable ("DCS actions or measures").


 
13

--------------------------------------------------------------------------------

 

PROVIDED THAT in a situation of any emergency on exigency, the DCS contractors
shall have a full right and liberty to enter the Premises immediately to take
such necessary DCS actions or measures.


(35)
Animals



Unless such animals, insects or other living organisms ("Organisms") are
required for purposes directly related to the Authorised Use (which use shall be
subject always in compliance with law and consent of the relevant authorities
and the prevailing rules and regulations of JTC and the Landlord), not to keep
or allow to be kept any Organisms at the Subleased Area PROVIDED THAT:


 
(a)
the housekeeping and caretaking of Organisms permitted at the Subleased Area,
including but not limited to maintaining proper holding, quarantine and
isolation rooms, caging, washing and shower areas, food, bedding and equipment,
storage and waste disposal system, shall comply with the law and the
requirements of the relevant authorities and the prevailing rules and
regulations of JTC and the Landlord;



 
(b)
the Tenant shall take all measures to avoid or prevent:



 
(i)
the escape of the Organisms; and



 
(ii)
the infusion of air from the Subleased Area,

 
into other areas of the Building.
 
(36)
Landlord to be indemnified



 
(a)
To indemnify and keep indemnified JTC and the Landlord from and against all
claims, demands, actions, judgments, damages or expenses which JTC or the
Landlord (as the case may be) may suffer or incur in connection with loss of
life, personal injury or damage to property arising out of any occurrence in or
upon the Subleased Area or out of the use of the Subleased Area by the Tenant or
his employees or visitors.



 
(b)
To indemnify the Landlord and JTC and keep the Landlord and JTC indemnified
against all losses claims demands actions proceedings damages costs or expenses
or other liability arising in any way from this tenancy, any breach of any of
the Tenant's undertaking contained in this Agreement or the exercise or
purported exercise of any of the rights accorded by this Agreement.



(37)
Prospective Tenants



During the three (3) months immediately preceding the expiration of the Term
[and unless any option to renew has been exercised], to allow at all reasonable
times prospective tenants or occupiers to inspect the Subleased Area, and to
allow the Landlord to exhibit in such position as the Landlord shall reasonably
think fit a notice indicating that the Subleased Area are to become vacant.


(38)
Removal of Electrical Installations



To remove at or prior to the expiration or sooner determination of the Term,
unless otherwise required by the Landlord, any electrical wiring, installations
or fixtures, air­conditioning ducts, conduits, water and other pipes, ceilings,
partitions and flooring installed or fixed by the Tenant in, at or about the
Subleased Area.

 
14

--------------------------------------------------------------------------------

 

(39)
Subleased Area To Be Free of Pests, Pets or Animals



To take all reasonable precautions to keep the Subleased Area free of rodents,
vermin, insects, pests, birds, pets and any other animals and if so required by
the Landlord at the cost of the Tenant to employ from time to time or
periodically pest exterminators approved by the Landlord.


(40)
Insurance



 
(a)
At all times throughout the Term, to effect and keep current a public liability
insurance policy for the sum to be agreed between the parties and in default of
agreement the sum of S$ 1,000,000 (Singapore Dollars one million) for each
occurrence or such sum or sums as may be specified by the Landlord from time to
time in respect of the Subleased Area and to pay all premiums, costs and
disbursements in connection therewith within seven (7) days after the same shall
become due and payable. The Tenant shall produce to the Landlord on demand the
said policy as well as the receipts for payment of premium in respect thereof.
All policies of insurance taken out in compliance with this sub-clause shall
include a provision for waiver of subrogation against the Landlord.



 
(b)
The Tenant shall insure all of the Tenant's property in the Subleased Area for
their full insurable value against all risks commonly insured against in respect
of property of a similar nature including but not limited to fire risks.
Additionally, whilst carrying out any renovation works the Tenant will take out
appropriate public liability and contractors all risks policies. All such
policies shall include a provision for waiver of subrogation against the
Landlord.



 
(c)
At the Landlord's request, the Tenant shall cause the Landlord to be named as
co-assured on all policies of insurance required to be taken out under this
Agreement. The Tenant shall produce all insurance policies and receipts for
payment of premiums thereunder, for the inspection of the Landlord on request..



(41)           Payment of Costs and Expenses for Consent


Where the Tenant applies to the Landlord for any consent hereunder to pay to JTC
and the Landlord on an indemnity basis:-


 
(i)
all costs and expenses properly incurred by JTC in relation to that application,
whether that application is granted, refused, offered, subject to any
qualification or is withdrawn; and



 
(ii)
all costs and expenses of any professional advice obtained by JTC in relation to
that application.



(42)
Change of Address and Shareholding



To notify the Landlord in writing of any change in the address or registered
office (as the case may be), of the Tenant. Tenant being a company, shall give
the Landlord ninety (90) days written notice if the Tenant intends to effect any
substantia! change in its shareholding.. For the purposes of this sub-clause,
the transfer of legal or beneficial ownership of more than fifteen per cent
(15%) of the shares of a Tenant whether to one or more persons, shall be deemed
to be a substantial change in the shareholding of the Tenant.

 
15

--------------------------------------------------------------------------------

 

(43)
To Yield Up Possession



 
(a)
At the expiration or sooner determination of the Term peaceably and quietly to
yield up the Subleased Area to the Landlord together with JTC's Installations,
the Landlord's Assets/Fitting and other fixtures and fittings therein in good
and tenantable repair and condition in accordance with the terms hereinbefore
contained, and to make good at the expense of the Tenant any damage or
defacement caused by the removal of the fixtures, fittings or other property
belonging to the Tenant including the removal of any lettering or name plate and
if the Tenant fails to make good such damage or defacement JTC or the Landlord
may do so and the Tenant shall pay JTC or the Landlord (as the case may be) the
cost thereof within seven (7) days of JTC or the Landlord (as the case may be)
notifying the amount to the Tenant. In the event that the aforesaid repairs are
carried out by JTC or the Landlord, the Tenant shall also pay the Landlord as
liquidated damages for the period during which the aforesaid repairs were
carried out, an amount equivalent to the Rent, if any, which the Landlord would
have been entitled to receive from the Tenant for such period as though such
period had been added to the said term.



 
(b)
At the expiration or sooner determination of the Term, the Tenant shall conduct
a baseline study ("baseline study") to determine the presence and level of
pollutants or contaminants, biohazardous, chemical hazard, radioactive or
otherwise, in the Subleased Area. If the level of the pollutions or contaminants
present as indicated in the baseline study exceeds that allowed by the Law then
prevailing, or in the absence of applicable Law, the Dutch standard or such
standard as the Landlord and the Tenant may agree, the Tenant shall carry out
all necessary works to dispose, subject to clause 3(33), such pollutants or
contaminants, and decontaminate and disinfect the Premises including without
limitation the Landlord's fixtures and fittings, to the state and condition as
allowed by the Law then prevailing, or in the absence of applicable Law, the
Dutch standard or such standard as the Landlord and the Tenant may agree.



 
(c)
In the event that the disposal, decontamination, disinfection, removal,
reinstatement and redecoration (if required) works ("works") by the Tenant or
his agents continue after the Event, the Tenant shall be deemed to be the
occupier of the Premises.



 
(d)
If the Tenant fails to observe or perform this clause, the Landlord may execute
all or any part of the works and recover the costs and expenses from the Tenant
as a debt.



 
(e)
The Tenant shall pay all Rent, tax and other amounts which the Landlord would
have been entitled to recover from the Tenant had the period within which the
works are effected by the Tenant or Landlord, as the case may be, been added to
the Term.



(44)
Tenant's Property



 
(a)
If after the Tenant shall have vacated the Subleased Area on the expiry or
sooner determination of the Term any property of the Tenant shall remain in or
on the Subleased Area and the Tenant shall fail to remove them within fourteen
(14) days after being requested in writing by JTC or the Landlord to do so:-



 
(i)
JTC or the Landlord may sell or dispose of such property and the Tenant shall
indemnify the Landlord against any liability incurred by JTC or the Landlord (as
the case may be) to any third party whose property shall have been sold or
disposed of by JTC or the Landlord (as the case may be) as such property;


 
16

--------------------------------------------------------------------------------

 

 
(ii)
in the event that JTC or the Landlord shall decide to sell such property:



 
(a)
JTC or the Landlord may sell or dispose of such property by auction or by
private treaty to any person and at any price as JTC or the Landlord shall at
its absolute discretion think fit; and



 
(b)
JTC or the Landlord may open or break open, without being liable for any damage
caused thereby, any container, crate, carton or any other package containing
such property;



 
(c)
the proceeds of any sale of such property {after deducting the costs of or
incidental to such sale) shall be applied first in satisfaction of all sums due
to JTC and the Landlord;



 
(d)
if JTC or the Landlord shall dispose of such property otherwise than by sale or
in the event of a sale and the proceeds of sale shall be insufficient to satisfy
in full any claim of JTC and/or the Landlord against the Tenant under this
Agreement JTC and the Landlord shall be entitled to recover the costs of
disposal or the deficit from the Tenant as a debt in any court of competent
jurisdiction;



 
(e)
the Landlord shall inform the Tenant in writing of any excess proceeds of sale
and the Tenant shall claim them within one (1) month of receiving the Landlord's
notice as aforesaid, failing which the Landlord shall be entitled to retain the
same absolutely;



 
(b)
the Tenant shall indemnify JTC and the Landlord against any damage occasioned to
the Subleased Area and actions, claims, proceedings, costs, expenses and demands
made against JTC and/or the Landlord caused by or related to the presence of
other property in the Subleased Area.



4.
The Landlord hereby covenants that so long as the Tenant shall pay the Rent
hereby reserved and shall perform and observe its obligations hereunder, the
Tenant shall peaceably hold and enjoy the Subleased Area during the Term without
any interruption by the Landlord or any person rightfully claiming under or in
trust for the Landlord.



5.
PROVIDED ALWAYS AND IT IS HEREBY AGREED as follows:-



 
(1)
Right of Entry and Determination of Tenancy



 
(a)
If the Rent hereby reserved or any part thereof shall at any time be unpaid for
fourteen (14) days after becoming payable (whether formally demanded or not) or
if any term or undertaking on the Tenant's part herein contained shall not be
performed or observed and if the Tenant shall have failed to rectify or remedy
the same within fourteen (14) days after the period of time given in JTC's or
the Landlord's notice informing the Tenant of the non-performance or observance
and requiring it to be rectified or remedied or if the JTC lease is terminated
for any reason whatsoever or if the Tenant for the time being shall cease, or
threaten to cease to carry on business in Singapore or shall become bankrupt or
go into liquidation (except for the purposes of amalgamation or reconstruction)
or enter into any arrangement or composition for the benefit of the Tenants'
creditors or if any distress or execution is levied on the Tenant's goods or a
receiver is appointed in respect of any of the Tenant's assets or undertaking,
then and in any one of the said cases it shall be lawful for the Landlord at any
time thereafter to re-enter the Subleased Area or any part thereof in the name
of the whole and thereupon this tenancy shall absolutely cease and determine but
without prejudice to any right of action which the Landlord may have against the
Tenant in respect of any antecedent breach of any of the Tenant's covenants
herein contained. A written notice given to the Tenant in accordance with the
provisions of this Agreement stating that the Landlord is exercising the power
of re-entry hereinbefore contained shall be full and sufficient exercise of such
power.


 
17

--------------------------------------------------------------------------------

 

 
(b)
If at any time before the expiry of the Term:



 
(i)
JTC gives to the Landlord a notice requiring that the sublease to the Tenant be
terminated due to a breach of the JTC Lease; or



 
(ii)
JTC or Landlord becomes entitled to and re-enters the Premises or any part
thereof in the name of the whole



the sublease shall upon the termination or re-entry, absolutely determine
without prejudice to any rights and remedies which may have accrued to either
the Landlord or the Tenant, and without JTC or the Landlord being liable for any
loss of peaceful or quiet possession or enjoyment of the Subleased Area,
inconvenience, loss, damage, costs, expenses or compensation whatsoever that the
Tenant may suffer in connection thereto.


 
(c)
(i)
In the event of any breach of any of the Tenant's obligation under this
Agreement which the Tenant has failed to remedy within fourteen (14) days after
JTC's or the Landlord's notice to the Tenant informing of such breach, JTC
and/or the Landlord, in addition to their rights of forfeiture and any other
rights and remedies shall have absolute discretion to:



 
(i)
repair, rectify or make good anything done or omitted to be done by the Tenant
or perform any act which the Tenant is to perform under the Agreement and if
necessary to;



 
(ii)
demolish, remove, relocate or modify and confiscate any equipment, plant,
machinery, fixtures, fittings, appliances, installations, obstructions,
partitions, goods, materials, articles or structures including but not limited
to grilles, doors, gates, pipes or tilings erected, constructed or substituted
by the Tenant in the Subleased Area or at the stairways, passageways or other
common part of the Building;



 
(iii)
reinstate JTC's and/or the Landlord's fixtures or fittings with such materials
as JTC or the Landlord (as the case may be) may elect; or



 
(iv)
carry out such other remedial measures as JTC or the Landlord thinks necessary.



 
(d)
Nothing in this clause shall be deemed to place on JTC or the Landlord an
obligation to exercise the above rights.



 
(e)
For the purpose of enabling JTC and/or the Landlord to exercise the above
rights, the Tenant shall grant to JTC and the Landlord, their employees, agents,
constructors and all persons authorised by them ("the authorised persons") the
right of entry with or without materials and appliances. The Tenant shall make
known to the authorised persons all reasonable safety and security procedures
applicable to the Tenant's employees, agents and invitees in respect of the
Premises.


 
18

--------------------------------------------------------------------------------

 

 
(f)
The Tenant shall pay to the Landlord:



 
(i)
the costs of all such works and materials used by JTC and/or the Landlord
together with an administrative charge (which shall be equivalent to 15% of the
said costs) and any other charge prescribed by the Landlord; and



 
(ii)
if the Tenant yields up the Subleased Area at the termination of the Term, by
expiry or otherwise without reinstating it to the standard required under the
Agreement, the sum equivalent to the Rent, tax or other sums which the Landlord
would have been entitled to receive from the Tenant had the period within which
such reinstatement works are effected by the Landlord been added to the Term,
and the same shall be recoverable from the Tenant as a debt.



 
(g)
If the Landlord undertakes any work under the Tenancy or otherwise affecting the
Premises, the Landlord may reinstate the Premises to the original state the
Premises was in (fair wear and tear excepted) at the Commencement Date so far as
possible.



 
(h)
Either party may terminate this Tenancy and this Agreement by giving the other
not less than 30 days written notice. Upon termination of the Tenancy by the
Tenant, the provisions of this clause 5(1) shall apply.



(2)
Interest on Arrears



Without prejudice to the Landlord's rights under Clause 5(1) above, the Tenant
shall pay to the Landlord on demand, interest at the rate of twelve per cents
(12%) per annum as well as after as before any judgement is obtained calculated
on a daily basis for the late payment of any Rent, or any other monies due under
this Agreement, from the date that the same is due up to the date payment in
full is accepted by the Landlord, if the said monies remain unpaid for more than
fourteen (14) days after the same are due (whether formally demanded or not).


(3)
Abatement of Rent in Case of Damage



If the Subleased Area or any part thereof shall be destroyed or damaged by fire
or other risk against which JTC or the Landlord shall have insured, so as to be
unfit for occupation and use then unless the insurance monies shall be wholly or
partially irrecoverable by reason of any act or default of the Tenant the Rent
hereby reserved or a fair proportion thereof according to the nature and extent
of the damage sustained shall be suspended and cease to be payable until the
Subleased Area shall again be rendered fit for occupation and use. The Landlord
shall not be bound or compelled to rebuild or reinstate the Subleased Area
unless the Landlord in its discretion thinks fit, and shall, as soon as it is in
a position to do so, inform the Tenant in writing as to whether it will rebuild
and reinstate the Subleased Area, and in the event of the Landlord deciding not
to rebuild or reinstate the Subleased Area then the Rent and other monies hereby
reserved shall cease and determine from the happening of such destruction or
damage as aforesaid and the Tenant shall peaceably and quietly surrender leave
and yield up to the Landlord possession of the Subleased Area.

 
19

--------------------------------------------------------------------------------

 

(4)
Exclusive of Liability



Neither JTC nor the Landlord shall be responsible or liable to the Tenant or to
the Tenant's licensees servants, agents or other persons in the Subleased Area
or calling upon the Tenant for any accidental happening or injury suffered
(fatal or otherwise) damage to or loss of any chattel or property sustained on
the Subleased Area or in the Building (as the case may be) and the Tenant shall
absolve the Landlord and JTC from liability for and shall indemnify the Landlord
and JTC against all claims, actions, proceedings and expenses in respect of such
injury, damage and/or loss.


(5)
No Liability to Tenant



 
(a)
Notwithstanding anything herein contained and without prejudice to the
generality of Clause 5(4) hereof, neither JTC nor the Landlord shall be liable
to the Tenant, his employees, agents, servants, invitees or licensees nor shall
the Tenant have any claim against either JTC or the Landlord in respect of:-



 
(i)
any interruption in any of the services hereinbefore mentioned by reason of
Refurbishment Works (defined in clause 457)) damage or necessary repair or
maintenance of any installations or apparatus or damage thereto or destruction
thereof by fire, water, riot, act of God or other cause beyond JTC's and/or the
Landlord's control or by reason of mechanical or other defect or breakdown
including but not limited to breakdown in electricity, gas, chilled water and
deionised water supplies, pumps, air-conditioning, the DCS and lifts or other
inclement conditions or shortage of manpower, fuel, materials, electricity or
water or by reason of labour disputes;



 
(ii)
any act, omission, default, misconduct or negligence of any watchman, attendant
or other servant or employee, independent contractor or agent of the Landlord
and/or JTC:-



 
(aa)
in or about the performance or purported performance of any duty relating to the
provision of the said services or any of them; or



 
(bb)
in carrying out or purported carrying out of the Refurbishment Works; or



 
(cc)
the exercise or purported exercise of the Landlord's or JTC's right under clause
3(27),3(34)(b), 5(1)(c) and (d).



 
(iii)
any damage, injury or loss arising out of the leakage of the piping, wiring
and/or sprinkler system in the Premises and/or the structure of the Premises
and/or any defect in the Premises.



 
(b)
The Landlord shall not be liable to the Tenant or his servants, employees,
agents, authorised persons or visitors, or any provider or other party for any
loss, damage, cost or expense or any kind whatsoever and howsoever caused,
whether arising under contract, tort (including without limitation negligence or
otherwise), with respect to:-



 
(i)
any products, services or information supplied or provided by any service
provider or its employees, agents, servants or independent contractors appointed
or engaged by the Tenant (collectively "Service Provider");



 
(ii)
any act or omission, negligence, wilful default, misconduct or fraud of the
Service Provider;


 
20

--------------------------------------------------------------------------------

 

 
(iii)
any interruption, error, failure or delay in the services provided by the
Service Provider; and



 
(iv)
any representation or the breach of any implied condition, warranty or other
term or any duty at common law or under any statute or under any express term of
this Agreement, for any loss, damages, costs, expenses or other claim for
compensation which arises out of or in connection with this Agreement or which
is in any way related to the Support Services, unless such loss, damage, cost,
expense or claim for compensation is caused by the gross negligence or wilful
breach by the Landlord of any term of this Agreement.



 
(c)
Without prejudice to sub-clause (b) above, the Landlord makes no representation
or warranty, whether express or implied, as to the accuracy, timeliness,
completeness, efficiency, suitability, merchantability, fitness for any
particular purpose, satisfactory quality or compliance with description of any
products, services or information provided by any Service Provider. Under no
circumstance shall it be construed that the Landlord endorses, sponsors,
certifies or is involved in the provision of such services, products or
information and the Landlord shall not be liable in any way for any products
obtained and/or purchased from or services rendered by any such Service
Provider. The Tenant shall at all times rely on its own judgement and conduct
its own investigations on and assessment of the Service Provider before making
any decision to appoint or engage the Service Provider. The Tenant hereby
warrants that no reliance has been placed by the Tenant on any statements made
by the Landlord in relation to its appointment or engagement of the Service
Provider.



(6)
To Indemnify Landlord and JTC



The Tenant shall indemnify and keep indemnified the Landlord and JTC in full
from and/or against:-


 
(a)
all claims, demands, actions, suits, proceedings, orders, damages, costs, losses
expenses of any nature whatsoever which the Landlord or JTC may suffer or incur
in connection with loss of life, personal injury and/or damage to or loss of
property arising from or out of any occurrence in, upon or at the Subleased Area
or the use of the Subleased Area or any part thereof caused by the Tenant or by
any of the Tenant's employees, independent contractors, agents, invitees or
licensees; and



 
(b)
all losses, damages and costs incurred by the Landlord as a result of any loss
or damage to any of the Furniture and Fittings, or any other machinery or
equipment supplied or provided by the Landlord to the Tenant for the Tenant's
use in connection with the performance of the Support Services;



all loss and damage to the Subleased Area and Premises or any part thereof and
to all property therein caused directly or indirectly by the Tenant and in
particular but without limiting the generality of the foregoing caused directly
or indirectly by the use or misuse or abuse of water, gas or electricity or
faulty fittings or fixtures of the Tenant.


(7)
Refurbishment Work



 
(a)
The Tenant accepts the Subleased Area with full knowledge that refurbishment and
upgrading works may be carried out in Biopolis ("Refurbishment Works") in the
future.



 
(b)
The Tenant shall remove, relocate or modify, temporarily or permanently, every
installation, fixture, fitting, device, equipment and article installed by the
Tenant


 
21

--------------------------------------------------------------------------------

 

("the Installations") as the Landlord may specify for the purpose of:


 
(i)
permitting JTC or the Landlord, their employees, agents or authorised persons to
properly carry out the Refurbishment Works; or



 
(ii)
improving the appearance or aesthetics of the Building.



The costs incurred for the removal of the Installation shall be borne by JTC or
the Landlord PROVIDED THAT JTC's and the Landlord's prior written consent for
the Installation has been obtained under clause 3(8).


 
(8)
(a)
No Waiver



No waiver whether express or implied by either party of one breach default of
non-observance or non-performance of any of the provisions in this Agreement
contained or implied or failure or omission of either party to exercise any of
its rights as under this Agreement or at law shall operate as a waiver of any
continuing or subsequent breach of the same or of any other covenant, obligation
or provision in this Agreement contained or implied nor shall it operate in any
manner so as to default or affect in any way the rights of such party in respect
of any such continuing or subsequent breach default or non-observance or
non-performance. The acceptance by the Landlord of Rent hereby reserved or other
sums shall not be deemed to operate as a waiver by the Landlord of any right to
proceed against the Tenant in respect of any breach by the Tenant of any of his
obligations hereunder. The Landlord shall be under no obligation to enforce or
impose any covenants, conditions or terms against any lessees or tenants of any
premises comprised in Biopolis.


 
(b)
Time and Other Indulgence



Any time or other indulgence granted by the Landlord under this Agreement shall
be without prejudice to and shall not be taken as a waiver of any of the
Landlord's rights under this Agreement nor shall it prejudice or in any way
limit or affect any statutory rights, powers and remedies from time to time
vested in or exercisable by the Landlord.


(9)
Option to Renew



If the Tenant shall be desirous of renewing the tenancy hereby created for a
further term after the expiration of the said term and shall notify the Landlord
in writing to that effect not less than three (3) months prior to such
expiration date and shall pay the Rent hereby reserved and shall perform and
observe the obligations and stipulations on the part of the Tenant herein
undertaken to be performed up to the expiration of the Term and provided the
term under the JTC Lease shall not have expired or if expired has been renewed,
then the Landlord shall sub-let the Subleased Area to the Tenant for such
further term, rent and on terms and conditions to be agreed.


(10)
Landlord's Right to Assign



The Tenant hereby expressly acknowledges and undertakes to the Landlord that
where the Landlord assigns its rights and interest in, under or arising out of
this Agreement (including the transfer of the deposit), the Tenant shall be
deemed to have consented to such assignment and shall accept any assignee of the
Landlord as his new landlord and shall upon the request of the Landlord
forthwith release the Landlord from all its obligations under the provisions of
this Agreement and in particular the obligations of the Landlord to refund the
deposit hereunder. Where required by the Landlord, the Tenant shall at the
expense of the Landlord execute any agreement or assignment made or to be made
by the Landlord and its assignee, such agreement or assignment to be in the same
terms and for the unexpired term of the tenancy hereby created.

 
22

--------------------------------------------------------------------------------

 

(11)
Exclusion of Implied Terms



The provisions, terms and agreements herein cover and comprise the whole of the
agreement between the parties hereto and the parties hereto expressly agree and
declare that no further or other agreements, provisions or terms, whether in
respect of the Subleased Area or otherwise shall be deemed to be implied herein
or to arise between the parties hereto by way of collateral or other agreement
by reason of any promise, representation, warranty or undertaking, given or made
by either party hereto to the other on or prior to the execution hereof and the
existence of any such implication or collateral or other agreement is hereby
negatived.


(12)           Invalidity or Illegality


If any one or more of the provisions contained in this Agreement shall be deemed
invalid, unlawful or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired.


(13)
Notices



 
(a)
Any notice required under this Agreement to be given to the Landlord shall be
given in writing and shall be sufficiently served by sending it by registered
post or local urgent mail to the office of the Landlord stated in this Agreement
or such other office as the Landlord may from time to time notify the Tenant.



 
(b)
Any notice required under this Agreement to be given to the Tenant shall be
given in writing and shall be sufficiently served by affixing the notice or
leaving the notice for the Tenant at the Subleased Area. Alternatively at the
Landlord's discretion, any notice required under this Agreement to be served on
the Tenant shall be sufficiently served if it is sent by registered post or
local urgent mail service addressed to the Tenant at the Subleased Area or its
registered office and that notice shall be deemed to have been served
forty-eight (48) hours after the time of posting.



(14)
Landlord's Legal Costs



The Tenant shall pay the stamp duty on this Agreement (and on its counterpart)
and the Landlord's solicitors' reasonable costs and disbursements for or in
connection with any notice of demand or in the enforcement of the terms of this
Agreement on an indemnity basis.


(15)
Prior Consent



Wherever it is provided in the Agreement that the Tenant shall not do an act or
thing without JTC's and/or the Landlord's prior written consent, JTC and/or the
Landlord (as the case may be) may in their reasonable discretion:


 
(a)
refuse to grant consent (and endeavour to give reason for such refusal) and
without refunding any administrative fee paid; or



 
(b)
if it grants consent, in addition to the terms and conditions expressly provided
(if any) in the relevant clause, impose reasonable terms and conditions
including but not limited to any payment of monies, fees or deposit to JTC
and/or the Landlord (as the case may be), and the restrictions in Section 17 of
the Conveyancing and Law of Property Act shall not apply.


 
23

--------------------------------------------------------------------------------

 

(16)
Interpretation



In this Agreement where the context so admits:-


 
(a)
Words importing the singular number only include the plural number and vice
versa;



 
(b)
Words importing the masculine gender only include the feminine and neuter gender
as the case may be;



 
(c)
Words importing a person import also a firm or corporation; and



 
(d)
Where there are two or more persons included in the expression "the Tenant", all
terms and conditions herein expressed to be agreed and accepted by the Tenant
shall be deemed to be made by such persons jointly and severally.



(17)
Headings



Headings and sub-headings have been inserted for guidance only and shall not be
deemed to define limit construe or describe the scope or intent of the clauses
hereof and shall not be deemed to form any part of the context.


(18)
Contracts (Right of Third Parties) Act



Save for JTC who shall be entitled to enforce any benefit conferred on it under
this Agreement directly, the parties do not intend that any term of this
Agreement shall be enforceable pursuant to the Contracts (Rights of Third
Parties) Act or otherwise, by any persons who is not a party to this Agreement.


AS WITNESS the hands of the parties hereto the day and year first above written.




SIGNED by
for and on behalf of the Landlord
)
)
)
Prof Miranda Yap
Executive Director
Bioprocessing Technology Institute
 
/s/ Miranda Yap
 
)
     
in the presence of:-
)
)
)
Foo Jong Yong Abdiel
Manager, Research Administration
Bioprocessing Technology Institute
 
/s/ Foo Jong Yong Abdiel



SIGNED by
for and on behalf of the Tenant
)
)
)
Dr. Bruce Davidson
General Manager & CSO
ES Cell International Pte Ltd.
 
/s/ Bruce Davidson
 
)
     
in the presence of:-
)
)
)
Suzan Lourdes
HR & Operations Manager
ES Cell International Pte Ltd
 
/s/ Suzan Lourdes
2/10/09


 
24

--------------------------------------------------------------------------------

 

APPENDIX 1


Support Services


A.
IT SERVICES



 
1.
The Landlord will provide the Tenant with access of up to twenty-one (21) of the
Landlord's existing computer network ports (comprising of up to five (5) ports
in the laboratory areas and up to sixteen (16) ports in the office areas) for
the sole purpose of enabling the Tenant access to the internet.



 
2.
Other than the access to the Landlord's existing computer network ports as
above, the Tenant shall be solely responsible for providing all hardware,
software, or third party service providers including personal computers,
printers, internet access Ethernet cards and such other hardware and software
that may be required to enable the Tenant access to the internet at its own
costs and expenses.



 
3.
For avoidance of doubt, the Tenant acknowledges that it will be solely
responsible for and to conduct all necessary virus and security checks in
relation to its hardware and software.



B.
TELEPHONE SERVICES



 
1.
The Landlord will provide the Tenant with access of up to nine (9) telephone
points (comprising one (1) telephone point in the laboratory areas and up to
eight (8) telephone points in the office areas).



 
2.
Other than the access to the existing telephone points as above, the Tenant
shall be solely responsible for providing all telephones and such other hardware
and equipment and third party service providers that may be required to enable
the Tenant to set up a telephone system in the Subleased Area at its own costs
and expense.



C.
PROVISION OF CLEANING SERVICES


 
1.
BTI will arrange for its cleaners to:



 
(i)
mop and/or sweep the floors of lab areas within the Subleased Area once every
working day, typically between 6pm to 8pm;



 
(ii)
vacuum carpets in the office areas within the Subleased Area at least once a
week;



 
(iii)
clear the trash paper bins in the office areas within the Subleased Area once
every working day.



Provided always that ESI ensures that the Subleased Area remains accessible to
BTI's cleaners (including BTI Sub-contractors where applicable). For avoidance
of doubt, apart from the cleaning services specifically referred to above, BTI's
cleaners will not be providing any other cleaning services (e.g. cleaning bench
tops and cleaning any chemical spills).

 
25

--------------------------------------------------------------------------------

 

APPENDIX 2


List of Furniture and Fittings
 

--------------------------------------------------------------------------------


-
Lab benches: island with central shelves 4.6m x 1.5m: 2 nos.

-
Bench-sink, fixed 2.6m: 1 no.

-
Bench, loose lab: 3 nos.

-
Workstation with 2 nos. detachable trays: 1.5m x 1.5m: 4 nos.

-
Workstation with 2 nos. detachable trays & 1 no. overhung cabinet: 1.1m x 2m: 2
nos.

-
Stools, lab: 5 nos.

-
Chairs, office: 7 nos.

-
Tables, office: 1 nos.

-
Cabinet, tall lab: 1 no.

-
Cabinet-pedestal, low lab: 13 nos.

-
Cabinet, low office: 6 nos.

-
Pedestal, office: 7 nos.

-
Lighting: 18 nos. 4-foot doubles (lab 5-05); 7 nos. 4-foot doubles, 1 no. 2-foot
doubles (office 5-05a)

-
Card access reader system: 2 nos. (doors to lab 5-05 and office 5-06)

-
Fire extinguisher: 1 no. (lab 5-05), 1 no. (office 5-05a)

-
Eye-wash: 1 no.

-
Safety shower: 1 no.

-
Telephone point: 1 no. (fab 5-05); 8 nos. (office 5-05a)

-
Computer network port: 5 nos.(lab 5-05); 16 nos. (office 5-05a)

-
Fume hood: 1 no. (lab 5-05)

 

--------------------------------------------------------------------------------

 
 
26

--------------------------------------------------------------------------------

 

 [map.jpg]
 
 
27

--------------------------------------------------------------------------------